DETAILED ACTION
Remarks
Applicant presents a communication filed 28 October 2022 responsive to the 21 June 2021 non-final Office action (the “Previous Action”).
With the request, Applicant has amended claims 1, 9, 18 and 19. Applicant also adds new claims 21 and 22.
Claims 1, 3-12 and 14-22 remain pending. Claims 1, 9 and 16 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bokhari et al. (US 2012/0266142) (art of record – hereinafter Bokhari) in view of Eteminan et al. (US 2011/0161912) (art of record – hereinafter Eteminan) in view of Elenburg et al. (US 2006/0253742) (art made of record – hereinafter Elenburg).

As to claim 1, Bokhari discloses a system for implementing global automation and testing services comprising: 
at least one processor; (e.g., Bokhari, par. [0032]) and 
at least one memory storing instructions that, when executed by the at least one processor cause the system to perform operations (e.g., Bokhari, par. [0032]) comprising: 
at least one automation testing script for performing one of the plurality of automation tests (e.g., Bokhari, par. [0013]: the testing involves creation and response to a number of testing events; par. [0016]: FIG. 2 illustrates an exemplary script. The script is performed in the order specified in the script; par. [0020]: the script waits for the resulting event. Upon receipt of the event, conditions are verified)
performing the plurality of automation tests with a plurality of automation applications; (e.g., Bokhari, par. [0014]: verification application 110 can be built with testing procedures for testing that a trading system “(acting as an application under test (AUT) 105)” is working properly; par. [0031]: the verification application 100 [automation application] works in conjunction with a source code control system (SCCS) [automation application]. Once the source code has been checked in to the SCCS an once AUT 105 has been built, the verification is automatically launched)
combining test data for performing the plurality of automation tests into a standard format; (Bokhari, abstract: a series of scripts [tests] can be combined into an action file; par. [0021]: the verification application 100 can utilize script re-use by processing “action files” which incorporate one or more script files and optionally redefine values specified in the referenced script(s). As shown below, an action script “(e.g., named Action_test.xml) includes at least one “ExecuteActionScript” command that specifies that script to execute and its parameters [XML being the standard format. Note that an “action script” and “Action file” are used synonymously]) and 
exporting result data from the plurality of automation tests in the standard format (e.g., Bokhari, Fig. 1 and associated text, par. [0005]: a verification application can perform a series of tests on an application under test and receive a series of results from the application under test [and see figure, test results are output from verification application 100]; claim 1: generating a results file representing the result of at least one test of the action file).  
Bokhari does not explicitly disclose providing a user with a plurality of scripting selections via a user interface displayed on a display window, each of the plurality of the scripting selections corresponding to at least one automation testing script; or altering the user interface according to a predicted level of training of the user after receiving from the user a first input of a scripting selection from the plurality of scripting selections, the predicted level of training being and a scripting syntax indicated by the user’s scripting selection; wherein the altering comprises, prior to receiving a second user input, populating the user interface with project parameters having the indicated scripting syntax.
	However, in an analogous art, Eteminan discloses:
providing a user with a plurality of scripting selections via a user interface displayed on a display window, each of the plurality of scripting selections corresponding to at least one script (e.g., Eteminan. par. [0027]: various available modes may be presented to a user as a progression of selectable levels [scripting selections]; par. [0059]: elements [scripting selections] are dragged onto Canvas 239 from various palettes [meaning they were selected from those palettes]; par. [0055]: elements may be arranged within the workspaces of Canvas 229 to form scripts)
a scripting selection from the plurality of scripting selections and the user’s scripting selection; (see immediately above).
altering the user interface according to a predicted level of training of the user after receiving from the user a first input of a selection from the plurality of selections, the predicted level of training and a scripting syntax being indicated by the user’s selection (e.g., Eteminan. par. [0027]: various available modes may be presented to a user as a progression of selectable [i.e., via a first user input] levels with increasing complexity or capability. For example, level 0 would be the simplest and easiest to use, with each data, logic and graphic object visible only when it is usable. Level 0 is the default for Novice Developer 165. An Eclipse-like mode with multiple graphical and textual windows may be available as level 3; par. [0063]: the elements in each palette may be filtered according to the programming level; par. [0116]: graphic forms of palette items are left unspecified here. Graphic forms are dependent on the programming mode or level in which a particular developer is comfortable, any may take on the appearance of corresponding items in Scratch, Alice, Mindstorms, Labview, VPL or other unrelated domains [these are different visual programming languages, so they have different syntaxes]; par. [0054]: the placement of elements from palettes onto a corresponding canvas; par. [0055]: elements may be arranged within the workspaces of Canvas 229 to form scripts)
wherein the altering comprises, prior to receiving a second user input, populating the user interface with project parameters having the indicated scripting syntax; (see above, the actual arranging of elements to form scripts being the second input. The altering is prior to this arrangement because the form and presence of elements of the palette is based on the selected level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test scripts of Bokhari by incorporating generating the scripts via scripting selections, altering a user interface according to a predicted level of training of the user after receiving a first scripting selection indicating the predicted level of training of the user and a scripting syntax, and populating the user interface with project parameters having the indicated scripting syntax before receiving additional input, as taught by Eteminan, as Eteminan would provide the advantages of a means for a particular developer to generate a script using a script programming paradigm suitable to the skill of that developer. (See Eteminan, par. [0027]).
Further, in an analogous art, Elenburg discloses:
after receiving the second user input, performing the plurality of automation tests (e.g., Elenburg, par. [0027]: a user may create modular test scripts by using visual scripting, that is by using familiar user interface gestures, such as drag/drop to create test cases; par. [0003]: software testing is repetitive and involves execution of large numbers of test script documents [execution of a script or being a test, after the second user input because the user inputs create the scripts]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the performance of tests using a plurality of automation applications of Bokhari by incorporating performing the tests after receiving second user inputs, as taught by Elenburg, as Elenburg would provide the advantage of a means of executing tests created by familiar user interface gestures. (See Elemburg, par. [0027]).

As to claim 3, Bokhari/Eteminan/Elenburg disclose the system for implementing global automation and testing services of claim 1 (see rejection of claim 1 above), Bokhari further discloses:
automation testing scripts (e.g., Bokhari, abstract: a series of scripts can be combined into an action file; par. [0013]: the testing involves creation and response to a number of testing events; par. [0016]: FIG. 2 illustrates an exemplary script. The script is performed in the order specified in the script; par. [0020]: the script waits for the resulting event. Upon receipt of the event, conditions are verified).
Bokhari does not explicitly disclose wherein the instructions are further configured to cause the system to: display on the display window automation testing scripts corresponding to the scripting selection received drom the user.
However, in an analogous art, Eteminan discloses:
 wherein the instructions are further configured to cause the system to: 
display on the display window scripts corresponding to the scripting selection received from the user (e.g., Eteminan, par. [0055]: elements may be arranged within the workspaces of Canvas 229 to form scripts; Fig. 6 and associated text, par. [0112]: Toolkit 220, Canvas 229, Toolkit 230, Canvas 239 and Toolkit 240 are displayed in Toolkit areas 630, 640 and 650)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test scripts taught by Bokhari, by including displaying scripts corresponding to scripting selections received from the user, as taught by Eteminan, as Eteminan would provide the advantage of a means for a user to view the script.


As to claim 4, Bokhari/Eteminan/Elenburg discloses the system for implementing global automation and testing services of claim 1 (see rejection of claim 1 above), but Bokhari/Eteminan does not explicitly disclose wherein the instructions are further configured to cause the system to: provide, through the user interface, one or more business application selections, each business application selection corresponding to configuration data used for performing the plurality of automation tests.  
However, in an analogous art, Elenburg discloses:
 wherein the instructions are further configured to cause the system to: provide, through the user interface, one or more business application selections, each business application selection corresponding to configuration data used for performing the plurality of automation tests (e.g., Elenburg, par. [0067]: by providing script step and user action identifier texts, for example, by displaying them within a graphical user interface with drag and drop functionality, non-specialist users and non-programmers get simple feedback regarding the automation process and the capability to drag and drop automated script steps [configuration data] and their corresponding actions [configuration data] in order to create new modular script).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Bokhari/Eteminan by incorporating providing business application selections corresponding to configuration data used for performing the plurality of automation tests, as taught by Elenburg, as Elenburg would provide the advantage of a means of creating tests by familiar user interface gestures and a means of providing users simple feedback regarding the automation process. (See Elemburg, pars. [0027], [0067]).

As to claim 5, Bokhari/Eteminan/Elenburg discloses the system for implementing global automation and testing services of claim 1 (see rejection of claim 1 above), but Bokhari does not explicitly disclose wherein the scripting selection comprises one of a natural language script, a business driven development script, or a specialized language script.
	However, in an analogous art, Eteminan discloses:
	wherein the scripting selection comprises one of a natural language script, a business driven development script, or a specialized language script (e.g., Eteminan. par. [0027]: a mode that uses the Scratch Programming language or the Alice programming language [each being a specialized language] may be included as an option. Various available modes may be presented to a user as a progression of selectable levels; par. [0063]: the elements in each palette may be filtered according to the programming level; par. [0055]: elements may be arranged within the workspaces of Canvas 229 to form scripts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combining of business development or specialized language scripts into a single script taught by Bokhari, by including a scripting selection comprising one of a natural language script, a business driven development script, or a specialized language script, as taught by Eteminan, as Eteminan would provide the advantage of a means for a user to choose program in a specialized programming language of their choosing. (See Eteminan, par. [0027]).

As to claim 8, Bokhari/Eteminan/Elenburg discloses the system for implementing global automation and testing services of claim 1 (se rejection of claim 1 above), Bokhari further discloses: wherein the standard file format comprises human-readable text for storing and transmitting object data (e.g., Bokhari, Fig. 2 and associated text, par. [0016]: FIG. 2 illustrates an exemplary script. The script is formatted as a set of XML-based data [see figure, the script comprises human-readable text. XML necessarily “for” storing and transmitting object data, see also par. [0035] of the specification).

	As to claim 9, it is a method claim having various limitations in common with claim 1. Those limitations are taught by or obvious in view of the cited art as set forth above. As to the additional limitations, Bokhari further discloses: a testing script and the testing script being executable to perform a plurality of automation tests (see rejection of claim 1 above) but does not explicitly disclose displaying, through the user interface, a testing script corresponding to the selection of one of the plurality of scripting selections received from the user.
	However, in an analogous art, Eteminan discloses:
displaying, through the user interface, a script corresponding to the selection of one of the plurality of scripting selections received from the user (e.g., Eteminan, par. [0055]: elements may be arranged within the workspaces of Canvas 229 to form scripts; Fig. 6 and associated text, par. [0112]: Toolkit 220, Canvas 229, Toolkit 230, Canvas 239 and Toolkit 240 are displayed in Toolkit areas 630, 640 and 650)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test scripts taught by Bokhari, by including displaying scripts corresponding to scripting selections received from the user, as taught by Eteminan, as Eteminan would provide the advantage of a means for a user to view the script.

	As to claim 10, Bokhari/Eteminan/Elenburg discloses the method of claim 9 (see rejection of claim 9 above), but Bokhari does not explicitly disclose wherein the plurality of scripting selections includes at least a natural language script, a business driven development script, or a specialized language script.  
	However, in an analogous art, Eteminan discloses:
wherein the plurality of scripting selections includes at least a natural language script, a business driven development script, or a specialized language script (e.g., Eteminan. par. [0027]: a mode that uses the Scratch Programming language or the Alice programming language [each being a specialized language] may be included as an option. Various available modes may be presented to a user as a progression of selectable levels; par. [0063]: the elements in each palette may be filtered according to the programming level; par. [0055]: elements may be arranged within the workspaces of Canvas 229 to form scripts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combining of business development or specialized language scripts into a single script taught by Bokhari, by including a scripting selection comprising one of a natural language script, a business driven development script, or a specialized language script, as taught by Eteminan, as Eteminan would provide the advantage of a means for a user to choose program in a specialized programming language of their choosing. (See Eteminan, par. [0027]).

	As to claim 19, it is a method claim having substantially the same limitations as claim 9. Accordingly it is rejected for substantially the same reasons.

As to claim 20, it is a method claim having substantially the same limitations as claim 5. Accordingly it is rejected for substantially the same reasons.

As to claim 21, Bokhari/Eteminan/Elenburg discloses the system for implementing the global automation and testing services of claim 1 (see rejection of claim 1) but Bokhari does not explicitly disclose wherein the project parameters comprise one or more of business concepts, testing data, or configurations.
However, in an analogous art, Eteminan discloses:
wherein the project parameters comprise one or more of business concepts, testing data, or configurations (e.g., Eteminan, par. [0057]: logic palette 222 offers icons representing control structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bokhari by altering the user interface by populating it with project parameters comprising configurations prior to receiving a second user input, as taught by Eteminan, as Eteminan would provide the advantage of a means presenting configurations according to the programming level of the user. (See Eteminan, par. [0063], [0027]).

As to claim 22, Bokhari/Eteminan/Elenburg discloses the system for implementing global automation and testing services of claim 1 (see rejection of claim 1 above) but Bokhari does not explicitly disclose wherein the project parameters are customizable. 
However, in an analogous art, Eteminan discloses 
wherein the project parameters are customizable (e.g., Eteminan, par. [0027]: various modes may be presented to a user as a progression of selectable levels; par. [0063]: the elements presented in each palette may be filtered according to the programming level [so the user customizes the elements (project parameters) presented by selecting the level]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bokhari by customizing project parameters, as taught by Eteminan, as Eteminan would provide the advantage of a means presenting project parameters according to the programming level of the user. (See Eteminan, par. [0063], [0027]).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bokhari (US 2012/0266142) in view of Eteminan (US 2011/0161912) in view of Elenburg (US 2006/0253742) in further view of Lau et al. (US 2012/0072823) (art of record – hereinafter Lau).

As to claim 6, Bokhari/Eteminan/Elenburg discloses the system for implementing global automation and testing services of claim 1 (see rejection of claim 1 above) but does not explicitly disclose wherein the natural language script is a human-readable script.  
However, in an analogous art, Lau discloses:
wherein the natural language script is a human-readable script, (e.g., Lau, par. [0018]: natural language scripting system may store scripts as natural language and may also run scripts written in natural language; par. [0023]: because the assertion statements are written in natural language, the statements may be understandable even by non-programmers, so that a non-programmer may be able to both read and edit test scripts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scripting selections of Bokhari/Eteminan/Elenburg, by incorporating natural language scripts as taught by Lau, as Lau would provide a means to reduce or eliminate barriers for non-programmers to create and maintain test scripts. (See Lau, par. [0023]).

As to claim 11, it is a method claim having substantially the same limitations as claim 6. Accordingly it is rejected for substantially the same reasons.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bokhari (US 2012/0266142) in view of Eteminan (US 2011/0161912) in view of Elenburg (US 2006/0253742) in further view of Watters et al. (US 2013/0174117) (art of record – hereinafter Watters).

As to claim 7, Bokhari/Eteminan/Elenburg discloses the system for implementing global automation and testing services of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the specialized language script is an open source unit testing framework script.  
However, in an analogous art, Watters discloses:
wherein the specialized language script is an open source unit testing framework script (e.g., Watters, par. [0066]: the operation of these executable files can be testing using test scripts 220. Unit testing frameworks such as, for example, JUnit and NUnit [an open source unit testing framework] can be used to perform such tests).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scripting selections of Bokhari/Eteminan/Elenbug, by incorporating an open source unit testing framework script, as taught by Watters, as Watters would provide a means to of performing unit tests. (See Watters par. [0066]). An open source framework would also be modifiable by anyone, if desired.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bokhari (US 2012/0266142) in view of Eteminan (US 2011/0161912) in view of Elenburg (US 2006/0253742) in view of Lau (US 2012/0072823) in further view of Watters (US 2013/0174117).

As to claim 12, it is a method claim having substantially the same limitations as claim 7. Accordingly it is rejected for substantially the same reasons.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bokhari (US 2012/0266142) in view of Eteminan (US 2011/0161912) in view of Elenburg (US 2006/0253742) in further view of Sayers et al. (US 2014/0325476) (art of record – hereinafter Sayers)

As to claim 14, Bokhari/Eteminan/Elenburg discloses the method of claim 9 (see rejection of claim 9 above), but Bokhari does not explicitly disclose wherein the plurality scripting selections are provided to the user through a drop-down menu within a scripting window of the user interface.  
However, in an analogous art, Sayers discloses:
wherein the plurality scripting selections are provided to the user through a drop-down menu within a scripting window of the user interface (e.g., Sayers, par. [0038]: at block 402, an interface to a catalog of scripts 140 may be provided. The interface may be a webpage. The interface to the catalog of scripts may include drop-down menus to provide users with a listing of the scripts contained in the catalog; par: [0039]: the user may select both the first script and the second script to be merged together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scripting selections and user interface of Bokhari/Eteminan by including displaying the selections through a drop-down menu within a scripting window of the user interface as taught by Sayers. Eteminan suggests the combination because Eteminan suggests manipulating the Palettes via menus. (See Eteminan, par. [0115]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bokhari (US 2012/0266142) in view of Eteminan (US 2011/0161912) in view of Elenburg (US 2006/0253742) in further view of chapter 9 of Lyon, Nmap Network Scanning (art of record – hereinafter Lyon).

Note: an online version of Lyon is cited. Page numbers cited herein refer to the copy of Lyon in the file record.

As to claim 15, Bokhari/Eteminan/Elenburg discloses the method of claim 9 (see rejection of claim 9 above) but does not explicitly disclose wherein receiving from the user a selection of one of the plurality of scripting selections comprises receiving a user input through a command line interface.  
However, in an analogous art, Lyon discloses:
wherein receiving from the user a selection of one of the plurality of scripting selections comprises receiving a user input through a command line interface (e.g., Lyon, p. 1 par. 1: specify the --script option to choose your own scripts by providing categories, script file names or the names of directories full of scripts; p. 3 “Command-line Arguments”: These are the five command-line arguments: [including] --script).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of scripting selections of Bokhari/Eteminan/Elenburg, by incorporating specifying scripting selections by means of a command line interface, as taught by Lyon, as Lyon would provide the advantage of a means for a user to select which scripts to use. (See Example 9.2 of Lyon at pp. 3-4). 

As to claim 16, Bokhari/Eteminan/Elenburg/Lyon discloses the method of claim 15 (see rejection of claim 15 above), Bokhari further discloses:
one or more automation test scripts and automation test script database (e.g., Bokhari, par. [0021]: one or more script files [wherever they are stored being the database]; par. [0013]: the testing involves creation and response to a number of testing events; par. [0016]: FIG. 2 illustrates an exemplary script. The script is performed in the order specified in the script; par. [0020]: the script waits for the resulting event. Upon receipt of the event, conditions are verified).
Bokhari/Eteminan/Elenburg does not explicitly disclose further comprising: parsing the user input through the command line interface to determine a script type; and retrieving one or more automation test scripts corresponding to the script type and user input from an automation test script database.  
However, in an analogous art, Lyon discloses further comprising: 
parsing the user input through the command line interface to determine a script type; (e.g., Lyon, p. 1 par. 1: specify the --script option to choose your own scripts by providing categories [types], script file names or the names of directories full of scripts; p. 3 “Command-line Arguments”: These are the five command-line arguments: [including]--script; p. 4 “Script Selection”: the --script option [user input] takes a comma-separated list [user input] of categories [types], filenames and directory names. Some simple examples of its use: “nmap –script default, safe” loads [retrieves] all scripts in the default and safe categories [note the option and list must be parsed to function as described and wherever the scripts are loaded from is a database]) and
retrieving one or more scripts corresponding to the script type and user input from a[] script database (see immediately above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of scripting selections and scripts of Bokhari/Eteminan/Elenburg, by incorporating parsing user input specified through a command line interface to determine a script type and retrieving the retrieving scripts corresponding to the user input and type, as taught by Lyon, as Lyon would provide the advantages of a means for a user to select the scripts to use and a means for retrieving all scripts of a particular type. (See Example 9.2 of Lyon at pp. 3-4, p. 4 “Script Selection”). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bokhari (US 2012/0266142) in view of Eteminan (US 2011/0161912) in view of Elenburg (US 2006/0253742) in further view of Srinivasan et al. (US 7,712,073) (art made of record – hereinafter Srinivasan).

As to claim 17, Bokhari/Eteminan/Elenburg discloses the method of claim 9 (see rejection of claim 9 above) but does not explicitly disclose further comprising: performing an artifact management process on the plurality of automation applications. 
However, in an analogous art, Srinivasan discloses further comprising: 
performing an artifact management process on the plurality of automation applications (e.g., Srinivasan, col. 5 ll. 35-40 transforming the data 36 using the reverse engineering module 32. The data 36 may be an artifact generated by a different software development tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of automation applications of Bokhari by performing artifact management on them, as taught by Srinivasan, as Srinivasan would provide the advantage of a means of facilitating communication between the otherwise incompatible development tools. (See Srinivasan, col. 5 ll. 30-32).

As to claim 18, Bokhari/Eteminan/Elenburg/Srinivasan discloses the method of claim 17 (see rejection of claim 17 above), but Bokhari/Eteminan/Elenburg does not explicitly disclose wherein the artifact management process includes converting one or more artifacts to be universally compatible with one another, the one or more artifacts comprising at least one of data models, diagrams, setup scripts, source code, and use cases.
However, in an analogous art, Srinivasan discloses:
wherein the artifact management process includes converting one or more artifacts to be universally compatible with one another, the one or more artifacts comprising at least one of data models, diagrams, setup scripts, source code, and use cases (e.g., Srinivasan, col. 5 ll. 25-32: a reported module 72 is operable to export contents of the artifact in a CSV format amenable to importing to other software development tools. This feature supports communication among groups which use different otherwise incompatible development tools 18; col. 1. Ll. 55-65: some of the typical artifacts are briefly described below. Use cases are descriptions of business operations at a high level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of automation applications of Bokhari by converting one or more artifacts such as use cases, to be universally compatible with one another, as taught by Srinivasan, as Srinivasan would provide the advantage of a means of reducing difficulties when modifying existing software. (See Srinivasan, col. 2 l. 53 – col. 3 l. 2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196